DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended independent claims 1 and 13 to address a previous objection to the Specification for failing to provide proper antecedent basis for claimed subject matter. The previously held objection is hereby withdrawn.
Applicant has amended claim 10 to correct a minor informality in the claim. The previously held claim objection is hereby withdrawn.

Allowable Subject Matter
Claims 1, 4-13, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 as presently amended recite a housing “comprising a cylindrical portion forming the proximal end and a conical portion extending from the cylindrical portion and forming the distal end” and further “at least one wing structure extending outward from an outer surface of the conical portion of the housing and positioned distally from the intermediate opening, the at least one wing structure comprising an edge wherein the edge extends proximally from the penetrating member and wherein the edge is continuous with the leading edge of the penetrating member.” 

The closest prior art of record, Shuckmann (DE 19757207) and Haas (US 2011/0220234), each fail to anticipate and/or render obvious a wing structure extending outward from an outer surface of a conical portion of the housing, wherein the wing comprises an edge that extends proximally from and is continuous with the leading edge of a penetrating component, as necessitated by independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785